DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 03, 2022 has been entered.
 3.	This action is responsive to the Applicant’s amendment and response dated November 03, 2022.
	Claims 1 and 5-20 have been amended.
No claims have been canceled nor newly added.
Thus, claims 1-20 are pending for examination.
Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
6.	Claims 2-10 are objected to because of the following informalities:  
As per claims 2-8, line 1, recited to include the limitation “A system according to”  should be changed to, for example, -- [[A]] The system according to -- instead.  Appropriate correction is required.
As per claims 9-10, line 1, recited to include the limitation “A system of claim”  should be changed to, for example, -- [[A]] The system of claim -- instead.  Appropriate correction is required.
Prior Art's Arguments – Rejections
7.	Applicant's argument filed dated November 03, 2022 in responding to the Office Action of July 08, 2022 –See Remarks, pages 6-11, especially with respect to per amendment of independent claims 1 and 11 have been fully considered and are not persuasive and/or moot as follow:
	Claim Rejections under Non-Statutory Double Patenting
	As to per claims 1-20 with the provisional rejection on ground of non-statutory double patenting,  Applicant alleges that a terminal disclaimer will be provided to overcome upon the allowance of the instant  application, -- see Remarks, page 6, paragraphs 3-4. Accordingly, the Non-Statutory Double Patenting rejections to the claims 1-20 still maintain. 
Claim Rejections under 35 U.S.C. 102 and 103
	As to per amendment of claims 1 and 11, Applicant alleges that, “GOVINDARAJ merely describes only updating the version number for the template in the mobile device with the version number of the template received from the ecommerce web server when the version numbers are not same. However, GOVINDARAJ does not describe also updating the version number of the template (or any other information) associated with the ecommerce webserver when the version numbers are not same. Hence, for the above-stated reasons GOVINDARAJ does not disclose the above- mentioned limitations of amended independent claim 1 and therefore it is novel and should be allowed.”  -- See Remarks, page 8, paragraphs 1-2, which examiner respectfully disagrees.
Within above argument, examiner notes that applicant appears to allege that GOVIDARAJ only updating the version number but not updating any other information  when the version number are not the same. First of all, it is to note that, version number of the Ecommerce template as taught in GOVIDARAJ is used to compare and to make sure that mobile app is being updated with appropriate template data, in which the template data include, (E.g., media contents, shopping card, product listing etc.) – any other information ---and if the version is not the  same, no need to update since the  template data of the mobile app already current—see GOVIDARAJ, at least steps 018-022, paragraphs 0059-0063, Fig. 1, Fig. 3 and associated text; accordingly, it is unclear of the limitation “when the version number are not the same”  as taught in GOVIDARAJ  as applicant being referred  in compare to limitation per amendment of claims 1 and 11. 
Secondly, applicant does not seems clearly point out particular limitation per amendment of claim 1 and 11 that GOVIDARAJ does not disclose or equate to within claimed languages. Therefore, the applicant’s argument is not persuasive. 
As of the above discussion, GOVIDARAJ does teach the amendment of claims 1 and 11.
	As to the rest of claims, which depended upon claims 1 and 11, examiner noted that Applicant called for similar arguments as of amended claim 1  and 11 above – see Remarks, pages 8-10, which found to be not persuasive or moot as noted above.
Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Co-Pending Application No. 17/532,393.
	The conflicting claims are similar, based on the comparison listed in the following table:

Current Application No. 17/075,461
U.S. Co-Pending Application No. 17/532,393
1. A system for an automated generation of a mobile application integrated with an e
-commerce site comprising: 
     a first application programming interface (API) module operatively connected to the e-commerce site of a user; 

                                                             and 
                                                        a native mobile application integrated with and replicating attributes of the e-commerce site and published on an application store, wherein the first API module working as a proxy between the e-commerce site and the native mobile application in a two-way communication with a back end/server of the e-commerce site; and 
  





  one or more processors and one or more memories having stored thereon instructions that , when executed by the one or more processors, cause the first API module to:  
           request, receive and transmit data from the e-commerce site and from the native mobile application, populate and dynamically update the native mobile application and the e-commerce site as parameters of the e-commerce site or the native application or both change over time.  













2. A system according to claim 1, wherein the first API module is adapted to work on any type of platform on which the e-commerce site is built.  
3. A system according to claim 1, wherein the first API module is defined as a set of specifications and as a definition of the structure of response messages in JavaScript Object Notation (JSON) format.  


4. A system according to claim 1, wherein the first API module is defined as a set of specifications and as a definition of the structure of response messages in Extensible Markup Language (XML) format.  


5. A system according to claim 1, further comprising a second API module , wherein the execution of the instructions by the one or more processor cause the second API module to perform one or more functions.

6. A system according to claim 5, wherein the execution of the instructions by one or more processors cause the second API module to receive data from the first API module, decrypt and reconstruct said data and then populate the native mobile application with the reconstructed data.  

7. A system according to claim 1, wherein the execution of the instructions by one or more processors cause the first API module to populate one or more pre-built templates of the native mobile application with data from the e-commerce site.  


8. A system according to claim 1, wherein the 
execution of the instructions by one or more processors cause the first API module to expand functionality of the native mobile application by adding one or more non-standard features.  

9. A system of claim 5, wherein the execution of the instructions by one or more processors cause the second API module to populate one or 24Attorney docket: 193.0001US2 more pre-built templates of the native mobile application with data from the e-commerce site.  


10. A system of claim 5, wherein the execution of the instructions by one or more processors cause the second API module to expand functionality of the native mobile application by adding one or more non-standard features.  

11. A method for automatically generating native mobile applications integrated an e- commerce site, said method comprising: 
   installing on the e-commerce site a first application programming interface (API ) module; 

       generating a native mobile application integrated with and replicating attributes of the e-commerce site;  
      established a two-way communication of the native application with a back end/server of the e-commerce site via the first APIP module; 
       




  publishing the native mobile application on an application store; and 
                populating and dynamically updating the native mobile application and the e-commerce site  as parameters of the e-commerce site or the native application or both change over time using the first API module.  




12. The method of claim 11, wherein the first API module working as a proxy between the e-commerce site and the mobile application by establishing communication with a back end/service.  








13. A method of claim 11, further comprising requesting, receiving, and transmitting data from the e-commerce site using the first API module.  





14. The method of claim 11, wherein the first API module is adapted to work on any type of platform on which the e-commerce site is built.  

15.The method of claim 11, wherein the first API module is defined as a set of specifications and as a definition of the structure of response messages in JavaScript Object Notation (JSON) format.  


16. The method of claim 11, wherein the first API module is defined as a set of specifications and as a definition of the structure of response messages in Extensible Markup Language (XML) format.  


17. The method of claim 11, wherein the first API module is configured to communicate with a second API module.  


18. The method of claim 17, further comprising receiving data from the first API module, decrypting and reconstructing data and then populating the native mobile application with the reconstructed data using the second API module.  






19. The method of claim 11, wherein the populating and dynamically updating the mobile 25Attorney docket: 193.0001US2application comprises populating one or more pre-built templates of the native mobile application with data from the e-commerce site.  
20. The method of claim 11, wherein the populating and dynamically updating the native mobile application comprises expanding functionality of the native mobile application by adding one or more non-standard features.

1. A system for the interaction of a user with a plurality of e-commerce shops comprising:
     
   a first application programming interface ( API) module operatively connected to a first e-commerce shop; 
   a second application programming interface ( API) module operatively connected to a second e-commerce shop; and a native mobile application having a pre-built template with a set of pre-defined fields; 
                                  wherein the first API module working as a proxy between the first e- commerce shop and the mobile application in a two-way communication with a back end/server of the first e-commerce shop linked to the mobile application; wherein the second API module working as a proxy between the second e-commerce shop and the mobile application in a two-way communication with the back end/server of the second e-commerce shop linked to the mobile application; and  
  one more processor and one or more memories having stored thereon instructions that, when executed by the one or more processors, cause the first API module to: 
       request, receive and transmit data from the first e-commerce shop and populate and dynamically update the pre-built template's fields with data associated with the first e-commerce shop as parameters of the first e-commerce shop change over time; and  cause the second API module to: request, receive and transmit data from the second e-commerce shop; and populate and dynamically update an e-commerce site associated with the e-commerce shop selected by the user, and the pre-built template's fields with data associated with the e-commerce shop selected by the user as parameters of the e- commerce site or the native mobile application or both change over time.  


2. A system according to claim 1, wherein the first API module and the second API module are adapted to work on any type of platform on which the e-commerce site is built.  
3. A system according to claim 1, wherein the first API module and the second API module are defined as a set of specifications and as a definition of the structure of response messages in JavaScript Object Notation (JSON) format.  

4. A system according to claim 1, wherein the first API module and the second API module are defined as a set of specifications and as a definition of the structure of response messages in Extensible Markup Language (XML) format.  

5. A system according to claim 1, further comprising a third API module , wherein the execution of the instructions by the one or more processors cause the third API module to 26Attorney docket: 193.0002US1 perform one or more functions.  

6. A system according to claim 5, wherein the execution of the instructions by the one or more processors cause the third API module to receive data from the first API module and the second API module, decrypt and reconstruct said data and then populate the pre-built template's fields with the reconstructed data.  
8. A system of claim 5, wherein the execution of the instructions by the one or more processors cause the third API module to populate the pre- built template of the mobile application with data associated with the first e- commerce shop and the second e-commerce shop.

7. A system according to claim 1, wherein the execution of the instructions by the one or more processors cause the first API module and the second API module to expand functionality of the mobile application by adding one or more non-standard features.  

8. A system of claim 5, wherein the execution of the instructions by the one or more processors cause the third API module to populate the pre- built template of the mobile application with data associated with the first e- commerce shop and the second e-commerce shop.  

9. A system of claim 5, wherein the execution of the instructions by the one or more processors cause the third API module to expand functionality of the mobile application by adding one or more non-standard features.  

10. A method for the interaction of a user with a plurality of e-commerce shops, said method comprising:
  installing on a first e-commerce shop a first application programming interface (API ) module; installing on a second e-commerce shop a second application programming interface (API ) module; providing a mobile application having a pre-built template with a set of pre- defined fields; 
 establishing a two-way communication of the native application with a back end/server of the first e-commerce shop via the first API module; 
  establishing a two-way communication of the native application with a back end/server of the second e-commerce shop via the second API module; 
     receiving from the user, a selection of the first e-commerce shop or the second e-commerce shop; and 
    populating and dynamically updating and e-commerce site associated with the e-commerce shop selected by the user, and the pre-built template's fields with data associated with the e-commerce shop selected by the user as parameters of the e-commerce site or the native mobile application or both change over time, using a corresponding API module chosen by the user.  

11. The method of claim 10, wherein the first API module working as a proxy between the first e-commerce shop and the mobile application by establishing communication with a back end/service linked to the mobile application; and wherein the second API module is configured to work as a proxy between the second e- commerce shop and the mobile application by establishing communication with a back end/service linked to the mobile application.  


12. A method of claim 10, further comprising: requesting, receiving, and transmitting data from the first e-commerce shop using the first API module; and  requesting, receiving, and transmitting data from the second e- commerce shop using the second API module.  

13. The method of claim 10, wherein the first API module and the second API module are adapted to work on any type of platform on which the e-commerce shops are built.  

14. The method of claim 10, wherein the first API module and the second API module are defined as a set of specifications and as a definition of the structure of response messages in JavaScript Object Notation (JSON) format.  

15. The method of claim 10, wherein the first API module and the second API module are defined as a set of specifications and as a definition of the structure of response messages in Extensible Markup Language (XML) format.  

16. The method of claim 10, wherein the first API module and the second API module are configured to communicate with a third API module.  

17. The method of claim 16, further comprising receiving data from the first API module using the third API module, decrypting and reconstructing data and then populating the pre- built template's fields with the reconstructed data; and receiving data from the second API module using the third API module, decrypting  and reconstructing data and then populating the pre-built template's fields with the reconstructed data.  

10. A method for...
populating and dynamically updating 
the pre-built template's fields with data associated with the shop selected by the user, using a corresponding API module .


18. The method of claim 10, wherein the populating and dynamically updating the pre-built template's fields further comprising expanding functionality of the mobile application by adding one or more non-standard features.



Based on the comparison of the above table, indicates that, claims 1-18 of the U.S. Co-Pending Application No.`393, are not patentably distinct from claims 1-20 of the current examined application and as such are unpatentable for anticipated-type double patenting. 	
This is the provisional anticipated-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3, 5, 7-13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GOVINDARAJ (US 20180260195 A1, hereinafter Govindaraj).
As to claim 1, Govindaraj discloses a system (e.g., computer system or mobile device – see at least 0055 or 0058) for an automated generation of native mobile applications integrated with an ecommerce site (e.g., interact between user of Native mobile app with ecommerce web back-end server – see at least 0052-0053, 0066, Fig. 1, Fig. 3, and associated text) comprising:
 a first application programming interface (API) module operatively connected to the e-commerce site of a user --(e.g., mCommerce API 011—see at least 0051, Fig. 1, and associated text);
a native mobile application integrated with and replicating attributes of the e- commerce site and published on an application store, -- (e.g., native app mobile – see at least 0027, 0051-0052, Fig. 1 and associated text), wherein the first API module working as a proxy between the e-commerce site and the native mobile application in a two-way communication with a back end/server of the e-commerce site -- (e.g., fetching data back and forth between eCommerce Web Server and the native mobile app via mCommerce API 011 – see at least 0051,0061-0064, Fig. 1, Fig. 3, and associated text); and 
one or more processors and one or more memories having stored thereon instructions that, when executed by the one or more processors, cause the first API module to:  request, receive and transmit data from the e- commerce site and from the native mobile application; and populate and dynamically update the native mobile application and the e-commerce site as parameters of the e-commerce site or the native mobile application or both change over time –(e.g., allowing user to browse the native ecommerce mobile application for buying and check out the processes-- see at least 0058-0064, Fig. 1, Fig.3, and associated text).
As to claim 11, Govindaraj discloses a method for automatically generating  native mobile applications integrated with an ecommerce site (e.g., interact between user of Native mobile app with ecommerce web back-end server – see at least 0052-0053, 0066, Fig. 1, Fig. 3, and associated text), said method comprising:
 installing on the e-commerce site a first application programming interface (API) module -(e.g., mCommerce API 011—see at least 0051, Fig. 1, and associated text); 
generating a native mobile application integrated with and replicating attributes of the e-commerce site  (e.g., native app mobile – see at least  0027, 0057, steps 017-018 Fig. 1, Fig. 3, and associated text) ; 
establishing a two-way communication of the native mobile application with a back end/server of the e-commerce site via the first API module-- (e.g., fetching data back and forth between eCommerce Web Server and the native mobile app via mCommerce API 011 – see at least 0051,0061-0064, Fig. 1, Fig. 3, and associated text); 
publishing the native mobile application on an application store – see at least 0027, Fig. 1, and associated text; and
 populating and dynamically updating the native mobile application and the e-commerce site as parameters of the e-commerce site or the native mobile application or both change over time using the first API module ( e.g., allowing user to browse the native ecommerce mobile application for buying and check out the processes-- see at least 0058-0064, Fig. 1, Fig.3, and associated text).
As per claims 3 and 15, Govindaraj discloses wherein the first API module is defined as a set of specifications and as a definition of the structure of response messages in JavaScript Object Notation (JSON) format – see at least 0050-0051.  
As to claim 5, Govindaraj discloses further comprising a second API module, wherein the execution of the instruction by the one or more processors cause the second API module to perform one or more functions-- see at least 0051, Fig. 1, and associated text.  
As to claim 7, Govindaraj discloses wherein the execution of the instruction by the one or more processors cause the first API module to populate one or more pre-built templates of the native mobile application with data from the e-commerce site– see at least 0058-0063, Fig. 1, Fig.3, and associated text.  
As to claim 8, Govindaraj discloses wherein the execution of the instruction by the one or more processors cause the first API module to expand functionality of the mobile application by adding one or more non-standard features-- see Govindaraj, at least 0058-0063, Fig. 1, Fig.3.
As to claim 9, Govindaraj discloses wherein the execution of the instruction by the one or more processors cause the second API module to populate one or more pre-built templates of the native mobile application with data from the e-commerce site-- see at least 0058-0063, Fig. 1, Fig.3, and associated text.  
As to claim 10, Govindaraj discloses, wherein the execution of the instruction by the one or more processors cause the second API module to expand functionality of the native mobile application by adding one or more non-standard features– see, at least 0058-0063, Fig. 1, Fig.3.
As to claim 12, Govindaraj discloses wherein the execution of the instruction by the one or more processors cause the first API module to work as a proxy between the e-commerce site and the native mobile application by establishing communication with a back end/service (e.g., checking back and for the of the native mobile app version again server via mCommerce API 011 – see at least 0052-0053,  Fig. 1, Fig. 3, and associated text).
As to claim 13, Govindaraj discloses further comprising requesting, receiving, and transmitting data from the e-commerce site using the first API module --see at least 0058-0063, Fig. 1, Fig.3, and associated text.
As to claim 19, Govindaraj discloses wherein the populating and dynamically updating the mobile application comprises populating one or more pre-built templates of the native mobile application with data from the e-commerce site- -see at least 0058-0063, Fig. 1, Fig.3, and associated text.  
As to claim 20, Govindaraj disclose, wherein the populating and dynamically updating the native mobile application comprises expanding functionality of the mobile application by adding one or more non-standard features-- see, at least 0058-0063, Fig. 1, Fig.3.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj  in view of TUCHMAN et al. (US 20150310446 A1, hereinafter Tuchman).
As to claim 2 and 14, it is to note that Govindaraj does not explicitly disclose, but Tuchman, in an analogous art, discloses, wherein the first API module is adapted to work on any type of platform on which the e-commerce site is built (e.g.,  In response to the request, sales engine 1302 is configured to retrieve the necessary credentials 1305 required to access eCommerce sites 1120A-1120B  (e.g., eBay … eAmazon…) and the necessary product information (e.g., description or specification, etc.) from the product database and/or client database. Sales engine 1302 then transmits the product information, listing price, and the associated credentials to the specified eCommerce sites 1120A-1120B via API 1104. API 1104 may include specific APIs for accessing different eCommerce sites using a variety of communications protocols—See Tuchman, at least 0122-0123, Fig. 13, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tuchman’ s teaching of using APIs in accessing to the and type of  e-commerce sites (e.g., eBay, eAmazon etc.)  into Govindaraj’ s teaching  for further optimizing communication data accessing  between users and the e-commerce sites.
14.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj in view of Benkreira et al. (US 2021/0004880 A1, hereinafter Benkreira).
As per claims 4 and 16, it is to note that Govindaraj does not explicitly disclose, but Benkreira, in an analogous art, discloses, wherein the first API module is defined as a set of specifications and as a definition of the structure of response messages in Extensible Markup Language (XML) format–– (e.g., the receipts API 114 may extract one or more item level data fields (e.g., item name, item description, item price, item vendor, item picture) from receipt information.  The one or more item level data fields may be grouped with other relevant and/or similar fields to form a receipt record.  In various embodiments, receipt records and other groups of extracted fields may be complied in data file or document (e.g., JSON, XML, HTML, YAML, or other file format) and/or recorded in the receipts database 116 and/or other memory or storage—see Benkreira1, at least 0037-0038, Fig. 1 and associated text).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira’ s teaching of having API content defining in various format into Govindaraj’ s teaching for further optimizing communication data accessing  between users and the e-commerce sites with ease without needing to worry about data format.
15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj in view of Benkreira et al. (US 10650422 B1, hereinafter Benkreira1). 
As to claim 17, it is to note that Govindaraj does not explicitly disclose, but  Benkreira1, in an analogous art, discloses wherein the first API module is configured to communicate with a second API module– (e.g., the API module 108 (2nd API module), Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs( first API modules  -- see Benkreira1 , at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira1’ s teaching into Govindaraj’ s teaching  for further optimizing communication data accessing  between users and e-commerce sites.
16.	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj in view of Benkreira1 , and in further view of Zhao et al. (US 2016/0119783 A1, hereinafter Zhao). 
As per claims 6 and 18, it is to note that Govindaraj does not explicitly disclose, but  Benkreira1, in an analogous art, discloses the execution of the instruction by the one or more processors cause the second API module to receive data from the first API module, and reconstruct said data and then populate the mobile application with the reconstructed data – (e.g., the API module 108 (2nd API module), Fig. 1 accessing items modules (data) of the  individual vendors (e-commerce) via individual APIs( first API modules  -- see Benkreira1 , at least col.3 : 45-50, col. 4: 29-55, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benkreira1’ s teaching into Govindaraj’ s teaching  for further optimizing communication data accessing  between users and e-commerce sites.
It is to note that the modified Govindaraj with Benkreir1a does not explicitly disclose that the second API module is once receiving data from the first API module then decrypt the data. However, Zhao, in an analogous art, discloses API module  is capable of encrypt or decrypt the data as such (e.g., A developer of various communication application software on the Android platform only needs to invoke APIs related to secret communication and added in the bottom layers of the system, to encrypt or decrypt a communication data flow of the software if desiring that the secret communication function can be applied on his own software—see Zhao, at least 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhao’s teaching of having APIs function is encrypt or decrypt communication data on the modified teaching of Govindaraj with Benkreira1 for further optimizing the secured communication data accessing  between users and e-commerce sites.
Conclusion
17. 	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
Mandel et al. (US 20140096025 A1) disclose an integrated user interface experience with third party hosted applications selected and installed by a user within a user-installed native application of a user communication device.

Burckart et al.( US20140281884) disclose mobilizing a web application to take advantage of a native device capability.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192